                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                   No. 10-329

MELVIN HUDSON                                                           SECTION I

                                 ORDER & REASONS

      Before the Court is pro se defendant Melvin Hudson’s (“Hudson”) motion1 for

compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

government opposes the motion.2 The Court finds that Hudson has failed to present

extraordinary and compelling reasons warranting his release and, after considering

the applicable factors in 18 U.S.C. § 3553(a), the Court concludes that compassionate

release is not warranted.

                                         I.

      In 2013, Hudson pleaded guilty to Counts 1, 2, 5, 6, and 15–18, of a twenty-two

count third-superseding indictment in this multi-defendant drug conspiracy.3 Counts

1, 2, and 5 charged violations of the Racketeer Influence and Corrupt Organizations

Act (“RICO”): conspiracy to violate RICO, conspiracy to distribute and possess with

intent to distribute over 280 grams of cocaine base, and conspiracy to possess

firearms, respectively; Count 6 charged obstruction of justice; Count 15 charged

distribution of a quantity of heroin; Count 16 charged possession of a firearm by a



1 R. Doc. No. 779.
2 R. Doc. No. 789.
3 R. Doc. Nos. 69, 378, & 379.
convicted felon; Count 17 charged possession with intent to distribute a quantity of

cocaine base; and Count 18 charged possession of a firearm in furtherance of a drug

trafficking crime.4 This Court sentenced Hudson, after accepting his Rule 11(c)(1)(C)

plea agreement, to a total term of imprisonment of 300 months: 240 months as to

each of Counts 1, 2, 5, 6, 15, and 17; and 120 months as to Count 16, all to be served

concurrently.5 Pursuant to the plea agreement, this Court imposed a consecutive

term of 60 months as to Count 18.6 Hudson is currently incarcerated at FCI Pollock;

his projected release date is April 3, 2031.7

      The government opposes Hudson’s motion on the merits, conceding that he

exhausted his administrative remedies by submitting a compassionate release

request to his warden.8 The government argues that Hudson has failed to show that

extraordinary and compelling reasons warrant his release;9 specifically, the

government argues that Hudson’s “[g]eneralized fear of COVID-19” is neither

extraordinary nor compelling, particularly because Hudson was offered, and refused,

the COVID-19 vaccine.10      Further, the government rejects Hudson’s remaining

arguments that extraordinary and compelling reasons warrant his release: (1)




4 R. Doc. No. 477, at 1–2 (Judgment).
5 Id. at 3.
6 Id.
7 Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

visited July 11, 2021).
8 R. Doc. No. 789, at 2–3 (“The government agrees that more than 30 days have passed

since the defendant’s request to the warden, and that he therefore has satisfied the
administrative exhaustion requirement set forth in 18 U.S.C. § 3582(c)(1)(A).”).
9 Id. at 10–19.
10 Id. at 13 (citing R. Doc. No. 789-2, at 1).



                                           2
coronavirus-related lockdowns at Pollock are not causing Hudson undue hardships

any more than a lockdown at any other facility, (2) his 300-month sentence alone is

not an extraordinary and compelling reason, and (3) his alleged rehabilitation is

likewise not an extraordinary and compelling reason for release.11

      Alternatively, the government argues that the sentencing factors in 18 U.S.C.

§ 3553(a) counsel against granting Hudson’s motion.12 Citing his factual basis, the

government states that Hudson was a co-leader of the “Harvey Hustlers/Murder

Squad” beginning in 2010.13     The government points to Hudson’s lengthy (and

sometimes violent) criminal history, which includes convictions for aggravated

assault with a firearm, battery of a police officer, and simple battery.14 Meanwhile,

his record in prison is not unblemished, including a sanction in 2014 for “possession

of [a] sharpened weapon.”15

                                         II.

      Generally, “[t]he court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). This rule has some exceptions, which, under the First

Step Act, may now be presented to the court upon a defendant’s motion.16 For such

a motion to be properly before the court, the defendant must either exhaust all



11 Id. at 15–19.
12 Id. at 19–23.
13 Id. at 20 (citing R. Doc. No. 383).
14 Id. at 21 (citing R. Doc. No. 443).
15 R. Doc. No. 789-3, at 1.
16 The First Step Act provided defendants a mechanism to unilaterally move for a

sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5193,
5239.


                                          3
administrative remedies, or thirty days must elapse “from the receipt of [a

compassionate release request] by the warden of the defendant’s facility, whichever

is earlier.” Id.; § 3582(c)(1)(A).

       The court “may” grant such a motion if, “after considering the factors set forth

in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that “extraordinary

and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c). The court

must also conclude, however, that “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” Id.

       The most relevant policy statement is found in § 1B1.13 of the U.S. Sentencing

Guidelines Manual. The Application Notes to that policy statement, in turn, provide

four categories of extraordinary and compelling reasons: “(1) medical conditions, (2)

age, (3) family circumstances, and (4) ‘other reasons.’” Thompson, 984 F.3d at 433

(quoting U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1(A)–(D)) (alterations omitted).

       As noted above, the First Step Act provided a new avenue to request

compassionate release.      Previously, only the Director of the Bureau of Prisons

(“BOP”)—not defendants on their own—could move for compassionate release. The

First Step Act changed that, but the Sentencing Commission’s policy statements have

lagged behind. Because these policy statements have not been amended since the

enactment of the First Step Act, portions of them now contradict 18 U.S.C. §

3582(c)(1)(A).17



17For example, the policy statement referenced above begins with, “[u]pon a motion
by the Director of the Bureau of Prisons”—which implies that the entire statement
applies only to such motions (and not those filed by defendants). U.S.S.G. § 1B1.13,


                                           4
      However, the Fifth Circuit recently clarified that “neither the policy statement

nor the commentary to it binds a district court addressing a prisoner’s own motion

under § 3582.”    United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).

Nonetheless, the Fifth Circuit has also recognized that the policy statement still

“informs [its] analysis.” Thompson, 984 F.3d at 433.

                 A.     Exhaustion of Administrative Remedies

      Section 3582, as mentioned above, allows a court to consider a defendant’s

compassionate-release motion only after the defendant exhausts administrative

remedies, or 30 days elapse after the defendant submits a compassionate-release

request to the warden. 18 U.S.C. § 3582(c)(1)(A); see United States v. Franco, 973

F.3d 465, 467 (5th Cir. 2020) (holding that the statutory requirement is “not

jurisdictional but . . . is mandatory”) (emphasis in original). As stated previously, the

government concedes that Hudson satisfied this requirement.18 Accordingly, the

Court will consider the merits of Hudson’s motion. See 18 U.S.C. § 3582(c)(1)(A).

                 B.     Extraordinary and Compelling Reasons

      A prerequisite to granting compassionate release is that the defendant shows

an extraordinary and compelling reason justifying release. The Sentencing

Commission’s policy statement, though not binding for pro se compassionate release

motions, still “informs” this Court’s analysis of extraordinary and compelling reasons.



Policy Statement; see also id. cmt. n.4 (“A reduction under this policy statement may
be granted only upon motion by the Director of the Bureau of Prisons[.]”); see also
United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)
(Fallon, J.) (noting the discrepancy).
18 R. Doc. No. 789, at 3.



                                           5
Thompson, 984 F.3d at 433 (citing U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1);

Shkambi, 993 F.3d at 393 (noting the policy statement is not binding for pro se

motions). Again, the policy statement provides four categories of extraordinary and

compelling reasons: “(1) medical conditions, (2) age, (3) family circumstances, and (4)

‘other reasons.’” Thompson, 984 F.3d at 433 (quoting U.S.S.G. § 1B1.13, Policy

Statement, cmt. n.1(A)–(D)) (alterations omitted).

      Hudson makes four main arguments that, he says, constitute extraordinary

and compelling reasons: (1) he “cannot adequately protect himself against infection

[of COVID-19] in prison;” (2) he “has been forced to suffer unhealthy and strenuous

hardships because of COVID-19”—i.e., hardships resulting from lockdowns imposed

at Pollock to curb the spread of the coronavirus; (3) the “length of his sentence should

be taken into consideration and deemed an extraordinary and compelling reason to

reduce his sentence;” and (4) he “has demonstrated [r]ehabilitation.”19 The Court

rejects each argument in turn.

      First, Hudson does not claim to suffer from any pre-existing condition that puts

him at higher risk of suffering serious illness were he to contract COVID-19.20

Consequently, his invocation of COVID-19 amounts to nothing more than a

generalized fear of the virus, which is insufficient. See, e.g., Thompson, 984 F.3d at




19R. Doc. No. 779, at 7–12.
20Although Hudson previously claimed to suffer from “pre-existing conditions that
make [him] vulnerable to COVID-19,” in the instant motion, he expressly states that
he “now abandons this particular claim as his pre-existing condition has now been
determined to not meet the standards . . . that qualifies [sic] him as a person that
would most likely not recover if he contracted the COVID-19 virus.” Id. at 6–7.


                                           6
435 (“Fear of COVID doesn’t automatically entitle a prisoner to release.”); United

States v. Cheek, 834 F. App’x 957, 958 (5th Cir. 2021) (citing Thompson and noting

the same).

      To the extent this fear was ever considered compelling, its persuasive force as

to Hudson is dampened by the fact that he refused the COVID-19 vaccine.21 That

undermines Hudson’s argument that COVID-19 presents an extraordinary and

compelling risk to him. See, e.g., United States v. Grandison, No. 18-94, 2021 WL

2457542, at *2 (W.D. La. June 16, 2021) (gathering cases and reasoning that

“Grandison cannot be heard to complain about the dangers of COVID-19 in prison

and then fail to take the available measures to mitigate the risk”); United States v.

Jackson, No. 18-151, 2021 WL 2267539, at *3 (E.D. La. June 3, 2021) (Africk, J.)

(finding no extraordinary and compelling reasons where, inter alia, the defendant

refused the COVID-19 vaccine); United States v. Reynoso, No. 17-10350, 2021 WL

950081, at *2 (D. Mass. Mar. 12, 2021) (“[T]he sincerity of his concern for his health

is dubious given that he rejected the opportunity to receive the COVID-19 vaccine.”);

United States v. Robinson, No. 17-611, 2021 WL 1565663, at *3 (S.D.N.Y. Apr. 21,

2021) (noting that courts are “nearly uniform[]” in so holding).22




21 R. Doc. No. 789-2, at 2 (BOP record entitled, “COVID-19 VACCINE CONSENT –
INMATE,” on which Hudson checked a box stating “I decline to receive the COVID-
19 vaccination” and signed his name adjacent thereto, dated April 8, 2021).
22 This is not intended to suggest that a vaccine refusal categorically eliminates an

inmate’s ability to invoke COVID-19 as a ground for compassionate release. But
where, as here, Hudson disclaims any pre-existing condition that puts him at risk of
severe illness were he to contract the virus, his refusal to take the steps to mitigate
that risk is telling.


                                           7
      Second, Hudson’s reliance on pandemic-related prison lockdowns, even if it is

compelling, is not extraordinary. He states that the long periods of isolation and

lockdown that Pollock has imposed on him have led to “undue worry, stress, and

anxiety that can lead to other health problems.”23 The Court takes the point, but to

the extent this hardship confronts Hudson, it confronts other inmates at Pollock—

and, for that matter, every prisoner in any other prison taking steps to curb the

spread of the virus within its walls. It is more ordinary than it is extraordinary: “the

conditions of confinement in jail, alone, are not sufficient grounds to justify a finding

of extraordinary and compelling circumstances. Rather, those circumstances are

applicable to all inmates who are currently imprisoned and hence are not unique to

any one person.” United States v. Koons, 455 F. Supp. 3d 285, 291 (W.D. La. 2020);

United States v. Iruegas, No. 18-366, 2021 WL 1169348, at *2 (S.D. Tex. Mar. 25,

2021) (same).

      Third, Hudson attempts to shoehorn his 300-month sentence—a sentence for

which he negotiated pursuant to his Rule 11(c)(1)(C) plea agreement24—into an

argument about extraordinary and compelling reasons. But the policy statement

does not countenance such an argument; again, the policy statement, when

instructing courts to determine whether a reason is extraordinary and compelling,




23R. Doc. No. 779, at 9.
24The Court notes that Hudson’s 300-month sentence was at least five years shorter
than the bottom-of-the-guidelines sentence to which he could have otherwise been
subjected. R. Doc. No. 443, at 67 ¶ 311 (PSR, providing a guideline range of “360
months to life” based on Hudson’s offense level of 39 and criminal history category of
V).


                                           8
envisions only reasons related to “(1) medical conditions, (2) age, (3) family

circumstances, and (4) ‘other reasons.’” Thompson, 984 F.3d at 433 (quoting U.S.S.G.

§ 1B1.13, Policy Statement, cmt. n.1(A)–(D)). Though not binding for Hudson’s pro

se motion, Shkambi, 993 F.3d at 393, this still informs the Court’s analysis. See

United States v. Reynard, No. 10-329, 2021 WL 2662139, at *5 (E.D. La. June 29,

2021) (Africk, J.) (rejecting arguments relating to the sentence imposed as not within

the category of extraordinary and compelling).

      Fourth, Hudson’s argument that his rehabilitation is extraordinary and

compelling lacks merit—as Congress has forbidden the U.S. Sentencing Commission

and this Court from considering rehabilitation, standing alone, to be extraordinary

and compelling. The statute governing the Sentencing Commission’s promulgation

of policy statements for compassionate release specifically forbids the Commission

from providing that rehabilitation alone is extraordinary and compelling. 28 U.S.C.

§ 994(t) (“Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.”). And the most relevant policy statement has

adopted that dictate. U.S.S.G. § 1B1.13, Policy Statement, cmt. n.3 (“Pursuant to 28

U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and

compelling reason for purposes of this policy statement.”). Accordingly, Hudson’s

rehabilitation, though certainly commendable, is not extraordinary or compelling.

                          C.     Section 3553(a) Factors

      Even if the Court were to find that Hudson has presented extraordinary and

compelling reasons, “after considering the factors set forth in [18 U.S.C. § 3553(a)] to




                                           9
the extent they are applicable,” the Court concludes that compassionate release is not

warranted. See 18 U.S.C. § 3582(c)(1)(A). The most applicable factors are: (1) “the

nature and circumstances of the offense and the history and characteristics of the

defendant,” and (2) the “need for the sentence imposed– (A) to reflect the seriousness

of the offense, [or] to promote respect for the law . . . ; (B) to afford adequate deterrence

to criminal conduct; [and] (C) to protect the public from further crimes of the

defendant.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)–(C). After considering these factors,

the Court concludes that a sentence reduction is inappropriate.

       Hudson admitted to being a member—and, by 2010, a co-leader—of the

“Harvey Hustlers/Murder Squad,” a violent Jefferson Parish street gang that

distributed drugs between 2004 and 2012.25 The gang used “intimidation, violence,

threats of violence, assault, and murder” to “preserv[e] and protect[]” its “power,

territory, and profits.”26 Through violence and threats of violence, the gang kept

“victims, potential victims and witnesses in fear of the enterprise and in fear of its

members.”27

       During the conspiracy, Hudson sold drugs while in possession of firearms28 and

admitted to distributing between 280–840 grams of crack cocaine as part of the

conspiracy.29 His unobjected-to PSR also stated that Hudson was “an ‘enforcer’ or




25 R. Doc. No. 383, at 2 (factual basis).
26 Id.
27 Id. at 2–3.
28 Id. at 4; id. at 9; id. at 10.
29 Id. at 4.



                                             10
‘head buster’” for the gang’s leader.30 After that leader was murdered in 2010,

Hudson and his brother, by then “lieutenants” in the gang, ascended to become the

“leaders of the organization.”31

       Prior to the instant conviction, Hudson accumulated a number of violent

criminal convictions, including: aggravated assault on a police officer with a firearm

(age 17); battery of a police officer (age 17); resisting an officer and battery of a police

officer (age 20); simple battery, in which Hudson “struck the victim in the head with

a steel folding chair” (age 20); and simple battery (age 23).32 In sum, Hudson’s

criminal history shows a propensity for violence and a consistent disregard for the

law, a record reflecting a stubborn pattern of violence and lawlessness. Now at only

age 34, Hudson may very well return to a life of crime if released.

       Hudson’s sentence is therefore justified chiefly as a means of protecting the

public from future crimes that he may commit if released. 18 U.S.C. § 3553(a)(1),

(2)(C). His serious sentence also reflects the seriousness of the offense—his armed

participation in a massive and violent drug conspiracy. See id. § 3553(a)(2)(A). His

sentence may also be justified as a means of promoting respect for the law and to

deter future similar conduct. See id. § 3553(a)(2)(B)–(C).




30 R. Doc. No. 443, at 14–15 ¶ 52.
31 R. Doc. No. 383, at 4.
32 R. Doc. No. 443, at 59–61. The first two convictions involved an incident in which

Hudson opened fire on a police officer, “discharging several rounds.” Id. at 18 ¶ 66.
Once seized by the officers, Hudson “punched and kicked” them. Id. at 18 ¶ 67. He
pleaded guilty to aggravated assault on a police officer with a firearm and three
counts of battery of a police officer. Id. at 18 ¶ 68.


                                            11
                                         III.

         For the foregoing reasons, the Court concludes that Hudson has failed to

present extraordinary and compelling reasons warranting his release and, even if

such reasons existed, the Court concludes that compassionate release is not

warranted after considering the applicable sentencing factors in 18 U.S.C. § 3553(a).

Therefore,

         IT IS ORDERED that Hudson’s motion33 for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is DENIED.



         New Orleans, Louisiana, July 12, 2021.

                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




33   R. Doc. No. 779.


                                          12
